Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,000,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims commonly recite a system for isolation of one or more target materials from other materials, comprising: isolation chamber of semi-toroidal ring shape, isolation chamber, platform to fit and releasably couple the isolation chamber, motor coupled to the platform, and wherein the motor is activated, the platform is configured to rotate the isolation chamber at an adjustable angle and speed. The claims differ only in description by obvious variations concerning specific isolation materials and function of the rotation of the platform.
Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 2, “the one or more target materials…each having respective concentrations…” is confusing and ambiguous as to whether there is a single concentration for each of the target and non-target materials, or plural concentration for each of the materials. (“each having a respective concentration” is suggested so as to be consistent with the remainder of the claim.
In claim 9, it is unclear whether the “the one or more frit comprises one or more slits” is confusing, as to whether each of the one or more frit comprises a respective slit or whether there may be one or a plurality of slits comprised in each frit.
In claim 11, “the inner chamber” lacks antecedent basis and is inconsistent with “isolation chamber” in claims 1 and 11. 
In claim 20, “regents” is an apparent mis-spelling of “reagents”.
	ALLOWABLE SUBJECT MATTER
Claims 2-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Double Patenting, set forth in this Office action. Independent claim 2 would be distinguished over the closest prior art, deemed as remaining the prior art initially applied in the parent patent application 16/706,558. This prior art constituted Hofstader et al PGPUBS Document US 2012/0115213, Frodsham et al PGPUBS Document US 2018/0028990 and Wainwright et al PGPUBS Document US 2013/0316363 which together cumulatively disclosed a system for isolation of target materials comprising isolation chamber of toroidal or semi-toroidal ring shape, isolation material therein, platform for supporting the isolation chamber, a plurality of motors for various adjustment of platform, chamber and components therein and the isolation chamber being configured to be rotatable. 
However, the prior art is deemed to not teach a motor coupled to the platform operable to move the isolation chamber upon activation, wherein when the motor is activated, the platform is configured to rotate the isolation chamber at an adjustable angle and speed such that the isolation chamber travels around the semi-toroidal ring shape of the isolation chamber.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/30/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778